Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (the “Third Amendment”) is
entered into as of September 28, 2015 by and among EAST WEST BANK (“Bank”) and
EVOLVING SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 22, 2012, Amendment to Loan and Security Agreement dated
October 22, 2014 and Second Amendment to Loan and Security Agreement dated
April 8, 2015 (collectively “Agreement”).  The parties desire to amend the
Agreement in accordance with the terms of this Third Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

The following definitions are hereby added to section 1.1 of the Agreement as
follows:

 

“”Revolving Line” means loan no. 34800127.”

 

“”Revolving Line II” means loan no. 34800284.”

 

“”Revolving Line II Limit” means Five Million Dollars ($5,000,000).”

 

Section 2.1(a) of the Agreement entitled “Revolving Advances” is amended by
restating item (i) in its entirety as follows:

 

“(i)                               Subject to and upon the terms and conditions
of this Agreement, Borrower may request, and Bank shall make available, Advances
from time to time on the Revolving Line and Revolving Line II in an aggregate
outstanding amount not to exceed the Revolving Line Limit and Revolving Line II
Limit.  Subject to the terms and conditions of this Agreement, amounts borrowed
pursuant to this Section 2.1(a) may be repaid and reborrowed at any time prior
to the Revolving Maturity Date, at which time all Advances under this
Section 2.1(a) shall be immediately due and payable.  Borrower may prepay any
Advances in whole or in part without penalty or premium. Borrower shall deliver
to Bank promissory notes for the Advances in substantially the form attached
hereto as Exhibit B-1 and Exhibit B-2.  Bank may enforce its rights in respect
of the Advances under this Agreement without such notes.”

 

Section 2.2(a) of the Agreement entitled “Interest Rates” is amended by
restating item (i) in its entirety as follows:

 

“(i)                               Advances.  Except as set forth in
Section 2.2(b), the Advances shall bear interest, on the outstanding Daily
Balance thereof at a rate per annum equal to the (A) Prime Rate minus one half
of one percent (0.50%) on the Revolving Line and (B) Prime Rate plus two and one
quarter of one percent (2.25%) on the Revolving Line II.”

 

Section 6.8 of the Agreement entitled “Financial Covenants” is amended by
restating section 6.8 in its entirety as follows:

 

“6.8                        Financial Covenants.

 

(a)                                 Minimum Current Ratio.  Borrower shall at
all times maintain a ratio of Current Assets to Current Liabilities of at least
(i) 1.15 to 1.00 through December 31, 2015; and (ii) 1.25 to 1.00 thereafter,
measured on a monthly basis.

 

(b)                                 Minimum Cash.  Borrower shall at all times
maintain at least $4,000,000 in

 

1

--------------------------------------------------------------------------------


 

unrestricted cash in demand deposit and/or money market accounts at Bank.

 

(c)                                  Total Liabilities to Tangible Net Worth.  A
ratio of Total Liabilities to Tangible Net Worth of not more than (i) 3.75 to
1.00 ending September 30, 2015; (ii) 3.50 to 1.00 ending December 31, 2015;
(iii) 3.25 to 1.00 March 31, 2016; and (iv) 3.00 to 1.00 thereafter, measured on
a quarterly basis.

 

For the purpose of this covenant, the following terms shall have the following
respective meanings:

 

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, total stockerholder’s equity of Borrower and its Subsidiary as
determined in accordance with GAAP, minus intangible assets plus up to $250,000
in aggregate non recurring expense incurred during the period of measurement.

 

“Total Liabilities” means at any date as of which the amount thereof shall be
determined, all obligations that should, in accordance with GAAP be classified
as liabilities on the consolidated balance sheet of Borrower, including in any
event, to the extent not already included, all Indebtedness.”

 

Exhibit B-2 attached to this Third Amendment entitled “Revolving Facility Note
II” is hereby is hereby incorporated and made part of the Agreement.

 

Exhibit C attached to the Agreement entitled “Compliance Certificate” is hereby
replaced in its entirety with Exhibit C attached to this Third Amendment.

 

On or before the date of this Third Amendment, Borrower shall pay to Bank a
facility fee equal to $10,000 on the Revolving Line II and legal fee equal to
$500.

 

The Agreement, as amended hereby, shall be and remain in full force and effect
in accordance with its respective terms and hereby is ratified and confirmed in
all respects.  The execution, delivery, and performance of this Third Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.  Each
Borrower ratifies and reaffirms the continuing effectiveness of all other
instruments, documents and agreements entered into in connection with the
Agreement.

 

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this Third
Amendment, and that no Event of Default has occurred and is continuing.

 

Unless otherwise defined, all initially capitalized terms in this Third
Amendment shall be as defined in the Agreement.  This Third Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument.

 

As a condition to the effectiveness of this Third Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

a)             this Third Amendment, duly executed by Borrower;

 

b)             Revolving Facility Note II attached as Exhibit B-2 to this Third
Amendment, duly executed by Borrower; and

 

c)              such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment as of the
date set forth above.

 

 

EVOLVING SYSTEMS, INC.

 

By:

/s/ Daniel J. Moorhead

 

Title:

Vice President, Finance & Administration

 

 

 

EAST WEST BANK

 

By:

/s/ Nader Maghsoudnia

 

Title:

Director

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

REVOLVING FACILITY NOTE II

 

$5,000,000.00

September 28, 2015

 

Santa Clara, California

 

FOR VALUE RECEIVED, the undersigned, EVOLVING SYSTEMS, INC. (the “Borrower”),
HEREBY PROMISES TO PAY to the order of East West Bank (the “Bank”) at its
Principal Office located at 2350 Mission College Blvd., Suite 988, Santa Clara,
CA 95054, or at such other place as Bank may from time to time designate in
writing, in lawful money of the United States and in immediately available
funds, the principal amount of FIVE MILLION DOLLARS ($5,000,000.00) or so much
of the Advances (as defined in the Loan Agreement (defined below)) as may be
advanced from time to time, together with interest from the date of disbursement
computed on the principal balances hereof from time to time outstanding as set
forth in the Loan and Security Agreement dated October 22, 2012 by and between
Bank and Borrower, and as amended from time to time (the “Loan Agreement”).  The
Loan Agreement is incorporated herein by this reference in its entirety. 
Capitalized terms used but not otherwise defined herein are used in this
Revolving Facility Note II as defined in the Loan Agreement.

 

This Revolving Facility Note II is entitled to the benefits of the Loan
Agreement.  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Revolving Facility Note II upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity of this Revolving Facility Note II upon
the terms and conditions specified in the Loan Agreement.  This Revolving
Facility Note II is also secured by the Collateral described in the Loan
Agreement, and reference to the Loan Agreement is hereby made for a description
of the rights of Borrower and Bank in respect to such Collateral.

 

Borrower further promises to pay interest on the unpaid principal amount hereof
outstanding from time to time from the date hereof until payment in full hereof
at the rate (or rates) from time to time applicable to the Advances as
determined in accordance with the Loan Agreement.  Interest shall be calculated
on the basis of a three hundred sixty (360)-day year for the actual days
elapsed.

 

Borrower waives demand, presentment and protest, and notice of demand,
presentment, protest and nonpayment.  Except as otherwise provided in the Loan
Agreement or other Loan Documents, Borrower waives all rights to notice and
hearing of any kind upon the occurrence of an Event of Default prior to the
exercise by Bank of its rights to repossess the Collateral without judicial
process or to replevy, attach or levy upon the Collateral without notice or
hearing.

 

If this Revolving Facility Note II is not paid when due, whether at its
specified or accelerated maturity date, Borrower promises to pay all costs of
collection and enforcement of this Revolving Facility Note II, including, but
not limited to, reasonable attorneys’ fees and costs, incurred by Bank hereof on
account of such collection or enforcement, whether or not suit is filed hereon.

 

This Revolving Facility Note II shall be governed and construed in accordance
with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Facility Note II as of the date and year first above written.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

By:

/s/ Daniel J. Moorhead

 

 

 

 

Title:

Vice President, Finance & Administration

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:                                                                          
EAST WEST BANK

 

FROM:                                                       EVOLVING
SYSTEMS, INC.

 

The undersigned authorized officer of EVOLVING SYSTEMS, INC. (“Borrower”) hereby
certifies, solely in his or her capacity as an authorized officer of Borrower,
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
compliance for the period ending                 with all covenants except as
noted below, (ii) no default or Event of Default exists as of the date hereof[,
except as set forth in Schedule [  ] attached hereto], and (iii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof except [(x) as set forth
in Schedule [  ] attached hereto and (y)] to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.
Attached herewith are the [audited/unaudited] financial statements required
pursuant to Section 6.3[(a)][(b)] of the Agreement.  Such financial statements
fairly present in all material respects the consolidated financial position and
results of operations of Borrower (or such Subsidiary) and its consolidated
Subsidiaries as of the dates and for the relevant periods indicated (subject in
the case of unaudited financial statements, to year end adjustments and matters
that would be disclosed in financial statement notes). Capitalized terms used
but not defined herein shall have the meanings set forth in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

 

N/A

Annual financial statements (CPA Audited)

 

FYE within 180 days

 

Yes

 

No

 

N/A

A/R & A/P Agings & Deferred Revenue Schedule

 

Monthly within 30 days

 

Yes

 

No

 

N/A

10K and 10Q

 

(as applicable)

 

Yes

 

No

 

N/A

Operating Budget

 

30 days prior to beginning of fiscal year

 

Yes

 

No

 

N/A

IP Report

 

Upon Bank’s request within 10 days

 

Yes

 

No

 

N/A

Deposit balances with Bank

 

$

 

 

 

 

 

 

Deposit balances outside Bank

 

$

 

 

 

 

 

 

5% Licenses Report

 

Monthly

 

Yes

 

No

 

N/A

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Minimum Cash (at all times) at Bank

 

$4,000,000

 

$            

 

Yes

 

No

 

N/A

Maximum D/TNW (quarterly)

 

See 3rd Amendment

 

$            

 

Yes

 

No

 

N/A

Minimum Current Ratio (monthly)

 

1.15: 1.00 through 12/31/15;
1.25: 1.00 thereafter

 

       :1.00
       :1.00

 

Yes
Yes

 

No
No

 

N/A
N/A

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

Received by:

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

 

Compliance Status

Yes

No

 

 

 

DATE

 

 

 

5

--------------------------------------------------------------------------------